DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s filing dated 10/15/2021. Claims 1-20 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/21/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US11176760B2 (application #15/879,954). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 7 and 14 of 17/503,207 contains broader independent claims than Claims 1 and 10 of the US Patent 11176760B2 as shown below in the table.

Claim 1 of 17/503,207
Claim 10 of US Patent 11176760B2
A device comprising:
An apparatus installed within a vehicle comprising:
a write-only storage device;
a secure storage device, the secure storage device comprising a write-only storage device;
a volatile memory;
a volatile memory;
extract an event from a message based on a pre-defined list of event types stored by a vehicle, wherein the event comprises a subset of data included in the message,
extract an event from the message, based on a pre-defined list of event types stored by the vehicle, wherein the event comprises a subset of data included in the message,
store the event in the write-only storage device,
store the event in the secure storage device installed within the vehicle,
store the message in the volatile memory,
store the message in the volatile memory,
determine that a transfer condition has occurred, the transfer condition comprising one of an occurrence of an accident, a pre- defined interval, or a manual trigger,
determine that a transfer condition in the one or more transfer conditions has occurred, the transfer condition comprising a condition selected from the group consisting of an occurrence of an accident, a pre-defined interval, and a manual trigger
transfer the event from the write-only storage device to a remote server
transfer the plurality of events to a remote server in response to determining that the transfer condition has occurred;
transfer contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident.
transfer contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident.
Claims 7 and 14 of 17/503,207
Claim 1 of US Patent 11176760B2
A method comprising:
A method comprising:
extracting an event from a message based on a pre-defined list of event types stored by a vehicle, wherein the event comprises a subset of data included in the message
extracting an event from the message based on a pre-defined list of event types stored by the vehicle, wherein the event comprises a subset of data included in the message;
storing the event in a write-only storage device;
storing the event in a secure storage device installed within the vehicle, the secure storage device comprising a write-only storage device;
storing the message in a volatile memory;
storing the message in a volatile memory installed within the vehicle;
determining that a transfer condition has occurred, the transfer condition comprising one of an occurrence of an accident, a pre-defined interval, or a manual trigger;
determining that a transfer condition has occurred, the transfer condition comprising a condition selected from the group consisting of an occurrence of an accident, a pre-defined interval, and a manual trigger;
transferring the event from the write-only storage device to a remote server;
transferring the plurality of events to a remote server in response to determining that the transfer condition has occurred;
transferring contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident.
transferring contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident.


These are the corresponding dependent claims:
17/503,207 dependent claims
US Patent 11176760B2 dependent claims
2- wherein extracting the event from the message further comprises filtering the message using a set of rules defining a format of accepted messages.
4- wherein extracting the event from the message further comprises filtering the message using a set of rules defining a format of accepted messages.
3- wherein the format comprises an identification of a severity level of the message.
5- wherein the format comprises an identification of a severity level of the message.
4- the processor further configured to encrypt the event before storing the event in the write-only storage device.
6- wherein storing the event in the secure storage device installed within the vehicle comprises encrypting the event prior to storing the event.
5- the processor further configured to pre-process the event by aggregating one or more previous events with the event prior to transferring the event.
8- wherein prior to transferring the event the method further comprises pre-processing the event, by aggregating one or more previous events with the event.

6- the processor further configured to: detect that the vehicle was involved in a collision; transfer the contents of a system memory of the vehicle to the write- only storage device in response to detecting the collision; and include the contents of the system memory in the event.
9- detecting that the vehicle was involved in a collision;
transferring the contents of a system memory of the vehicle to the secure storage device in response to detecting the collision; and
including the contents of the system memory in the event.


8- wherein extracting the event from the message further comprises filtering the message using a set of rules defining a format of accepted messages.
Same as claim 4 above
9- wherein the format comprises an identification of a severity level of the message.
Same as claim 5 above
10- further comprising encrypting the event before storing the event in the write-only storage device.
Same as claim 6 above
11- further comprising pre-processing the event by aggregating one or more previous events with the event prior to transferring the event.
Same as claim 8 above
12- detecting that the vehicle was involved in a collision; transferring the contents of a system memory of the vehicle to the write-only storage device in response to detecting the collision; and including the contents of the system memory in the event.
Same as claim 9 above
15- wherein extracting the event from the message further comprises filtering the message using a set of rules defining a format of accepted messages.
Same as claim 4 above
16- wherein the format comprises an identification of a severity level of the message.
Same as claim 5 above
17- the steps further comprising encrypting the event before storing the event in the write-only storage device.
Same as claim 6 above
18- the steps further comprising pre-processing the event by aggregating one or more previous events with the event prior to transferring the event.
Same as claim 8 above
19- detecting that the vehicle was involved in a collision; transferring the contents of a system memory of the vehicle to the write-only storage device in response to detecting the collision; and including the contents of the system memory in the event.
Same as claim 9 above


This is a non-provisional nonstatutory double patenting rejection (anticipatory type) rejection because the patentably indistinct claims have been patented.

Claims 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 15 of U.S. Patent No. 11176760 B2 in view of Mauti, (US 20080238642 A1).
Regarding claim 13, the limitations of “monitoring a communications bus installed within the vehicle, the communications bus connecting one or more sensors installed within the vehicle and transmitting data recorded by the one or more sensors,” is taught by Antonino et al., US patent 11176760 B2.
However, the limitation of “detecting the message broadcast on the communications bus,” is NOT taught by Antonino et al, US Patent No. 11176760 B2.
However, Mauti teaches detecting the message broadcast on the communications bus (The method includes monitoring a communication bus for one or more messages, as shown at reference numeral 11 – See at least ¶14 and FIG. 1).
Antonino discloses an in-vehicle monitoring and reporting system for a vehicle.
Mauti teaches a vehicle system for preparing an in-vehicle device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Antonino and include the feature of detecting the message broadcast on the communications bus, as taught by, Mauti, to facilitate communications with remote driver-assistance centers to provide in-vehicle safety and security.

Regarding claim 20, the limitations of “monitoring a communications bus installed within the vehicle, the communications bus connecting one or more sensors installed within the vehicle and transmitting data recorded by the one or more sensors,” is taught by Antonino et al., US patent 11176760 B2.
However, the limitation of “detecting the message broadcast on the communications bus,” is NOT taught by Antonino et al, US Patent No. 11176760 B2.
However, Mauti teaches detecting the message broadcast on the communications bus (The method includes monitoring a communication bus for one or more messages, as shown at reference numeral 11 – See at least ¶14 and FIG. 1).
Antonino discloses an in-vehicle monitoring and reporting system for a vehicle.
Mauti teaches a vehicle system for preparing an in-vehicle device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Antonino and include the feature of detecting the message broadcast on the communications bus, as taught by, Mauti, to facilitate communications with remote driver-assistance centers to provide in-vehicle safety and security.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if all of the limitations of the base claim and any intervening claims overcome the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662